PER CURIAM *
This is an action by Super Stop Enterprises, filed in the district court in East Baton Rouge Parish, appealing the Alcoholic Beverage Control Board’s denial of a Class B beer and liquor license for one of Super Stop’s stores in Baton Rouge.
The district court rendered judgment in favor of the Alcoholic Beverage Control Board and dismissed Super Stop’s suit. In denying the application, the district judge relied on Baton Rouge Ordinance No. 9839, the Wine, Beer and Liquor Ordinance, and focused on undue traffic congestion in finding sufficient legal grounds to deny the license.
The court of appeal reversed and held that the district court had erred in denying the license, reasoning that those opposing the license had presented no evidence to support their concerns of traffic congestion due to increased business.
We grant the writ, reverse the court of appeal and reinstate the judgment of the district court. So ordered.
LEMMON, J., dissents and assigns reasons.
CALOGERO, C.J., dissents for the reasons assigned by LEMMON, J.
MARCUS, J., dissents and would deny the writ.

 Knoll, J., not on panel. See Rule IV, Part 2, § 3.